The sole contention of the tenant is that the State Rent Administrator erred in permitting the increase, in view of the provisions of paragraph (d) of subdivision 4 of the statute that no landlord “ shall * * * be entitled to any increase ° • in any ease where a municipal department having jurisdiction certifies that the housing accommodation is a fire hazard or is in a continued dangerous condition or detrimental to life or health, or is occupied in violation of law.” (L. 1959, ch. 695.) Before the Rent Commission, the only attempt to show the existence of a condition proscribed by the statute was the submission of a copy of a violation against the premises for inadequate electrical wiring. In our opinion, the notice of violation, standing alone, did not constitute the certification by a municipal department having jurisdiction, as required by the statute, that the premises were a fire hazard, dangerous or detrimental to life or health, or were occupied in violation of law. We pass upon no other question. Nolan, P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.